Citation Nr: 0104974	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  97-05 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a pituitary tumor due 
to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  The Board remanded this case to the 
RO in October 1998 for additional development.  The RO, 
having complied with the instructions on Remand, returned the 
case to the Board for further appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A pituitary tumor was not manifested during service or 
within one year of separation from service.

3.  The veteran's pituitary tumor is not shown by competent 
medical evidence to be a result of exposure in service to 
ionizing radiation.



CONCLUSION OF LAW

A pituitary tumor was not incurred in or aggravated by active 
service, nor may it be presumed to have been so 
incurred.38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  In 
addition, the RO has made satisfactory efforts to ensure that 
all relevant evidence has been associated with the claims 
file, and there are numerous private medical records in the 
file.  The veteran has been offered an opportunity to submit 
additional evidence in support of his claim.  In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the veteran of the evidence 
needed to substantiate his claim, and the Board will proceed 
with appellate disposition on the merits.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  See 38 C.F.R. 
§ 3.303(b).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
See 38 C.F.R. § 3.303(b).  In addition, service connection 
may be presumed for certain diseases, including tumors of the 
brain, which become manifest to a compensable degree within 
one year of service.  See 38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the provisions set forth above, there are 
additional statutory and regulatory provisions that pertain 
to claims based on service connection due to exposure to 
ionizing radiation.  Service connection for a disability 
which is claimed to be attributable to radiation exposure 
during service may be accomplished by three different means.  
See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed 120 
F.3d. 1239 (Fed. Cir. 1997).

First, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that "includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  Second, in the absence of competent medical evidence 
linking a disability to service, a rebuttable presumption of 
service connection is available for veterans who suffer from 
certain chronic diseases that have been positively associated 
with radiation exposure, provided that the disease becomes 
manifest in a radiation-exposed veteran during his lifetime.  
See 38 U.S.C.A. § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3).

Finally, other "radiogenic" diseases, such as tumors of the 
brain and central nervous system, listed under 38 C.F.R. 
§ 3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 
24, 1998), found 5 years or more after service in an ionizing 
radiation exposed veteran may also be service connected if 
the VA Under Secretary for Benefits determines that they are 
related to ionizing radiation exposure while in service or if 
they are otherwise linked medically to ionizing radiation 
exposure while in service.  Specifically, 38 C.F.R. § 3.311 
establishes a series of chronological obligations upon both 
parties.  See Hilkert v. West, 12 Vet. App. 145 (1999); see 
also Wandel v. West, 11 Vet. App. 200 (1998).

First, the veteran must establish that he has a radiogenic 
disease that manifested within a certain time period.  See 38 
C.F.R. §§ 3.311(b)(2), (b)(5).  Once a veteran has 
established a diagnosis of a radiogenic disease within the 
specified period and claims that the disease is related to 
his radiation exposure while in service, VA must then obtain 
a dose assessment.  See 8 C.F.R. § 3.311(a)(1); see also 
Wandel, supra.  Following verification by the dose assessment 
that the veteran was exposed to radiation, the RO is then 
required to refer the case to the Under Secretary for 
Benefits for further consideration.  See 38 C.F.R. 
§ 3.311(b); Ramey and Wandel, both supra.  The Under 
Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  See 38 
C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as not" 
that the disease resulted from in-service radiation exposure 
or whether, under § 3.311(c)(1)(ii), there is "no reasonable 
possibility" that the disease resulted from in-service 
radiation exposure."

In this case, the veteran claims that his pituitary tumor is 
due to exposure to ionizing radiation during participation in 
OPERATION HARDTACK while he served aboard the USS Rehoboth.  
He identified no diagnosis or treatment of a pituitary tumor 
until 1992, and he reported no radiation exposure following 
service or family history of pituitary or brain cancer.  
Thus, it is not contended, nor does the evidence reflect, 
that a pituitary tumor was manifested during service or 
within one year of separation from service.

Private medical records received from Ronald Jakubiak, M.D. 
and David I. Kaufman, D.O. include evaluations performed in 
June 1992 in which the veteran complained of blurred vision 
for the previous three years.  The impression was pituitary 
tumor.  An MRI of the veteran's brain confirmed a likely 
pituitary tumor extending into the suprasellar region.  The 
veteran was admitted to Sparrow Hospital the following month 
for right frontotemporal craniotomy for pituitary tumor 
excision.  Preoperative and postoperative diagnoses were 
identified as pituitary adenoma with extensive suprasellar 
extension, and the pathology report verified a pituitary 
adenoma.  Follow-up treatment by Drs. Jakubiak and Kaufman 
through January 1993 show that the pituitary tumor slightly 
decreased in size, that the veteran's vision improved, and 
that he completed radiation therapy.

A July 1995 opinion by a VA physician stated that the 
pituitary gland was not part of the brain or central nervous 
system.  An October 1995 letter from Gregory J. Dardas, M.D., 
and a November 1995 letter from Dr. Jakubiak stated that the 
pituitary gland was part of the brain.

By letter dated October 1999, the Defense Threat Reduction 
Agency confirmed that the veteran participated in OPERATION 
HARDTACK I, an atmospheric nuclear test series conducted at 
the Pacific Proving Ground during 1958.  At the time, the 
veteran was assigned to the USS Rehoboth.  Dosimetry data 
revealed a recorded dose of 0.237 rem gamma and an additional 
probable dose of 0.170 rem gamma, with a total dose of 0.407 
rem gamma for the veteran.  Due to the distance of the 
veteran's unit from ground zero, he had virtually no 
potential for exposure to neutron radiation.  His 50 year 
committed dose equivalent was less than 0.1 rem.

An attached history of the USS Rehoboth showed that the ship 
arrived in April 1958, the day following the first HARDTACK 
event.  The ship departed one month later.  During this 
period, the entire crew was badged and the recorded mean 
exposure was 0.276 rem gamma with a range of exposure from 0 
to 0.7 rem gamma.  These exposures were within the national 
occupational radiation exposure standards.

In December 1999, the VA Under Secretary for Health (Under 
Secretary) submitted an opinion based upon the rem gamma data 
provided by the Defense Threat Reduction Agency.  She stated 
that The Committee on Interagency Radiation Research and 
Policy Coordination Science Panel Report Number 6, 1988 did 
not provide screening doses for tumors of the brain or 
central nervous system.  Radiation increased the risk of both 
benign and malignant central nervous system neoplasms.  
However, the dose relationship was uncertain and many of the 
studies related to exposure in utero or during childhood.  
The risk in adults appeared to be relatively low when 
compared with other tissues.  Most studies showed no excess 
risk or a nonstatistically significant increased risk for 
brain tumors especially when the dose was less than 100 rads.  
Therefore, it was unlikely that the veteran's pituitary tumor 
could be attributed to exposure to ionizing radiation in 
service.

In summary, the record reflects no medical opinion that the 
veteran's pituitary tumor is causally or etiologically 
related service, including radiation to which he was exposed 
to during service.  In this regard there is no evidence or 
opinion which suggests that the veteran's pituitary tumor was 
manifested during service or within one year of the veteran's 
separation from service.  See 38 U.S.C.A. § 1101, 1112; 
38 C.F.R. § 3.307, 3.309(a); Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994).  Thus a favorable determination rests on the 
applicability of the statutory and regulatory provisions 
pertaining to radiation claims.  Likewise, while the record 
shows that the veteran meets the criteria for a radiation-
exposed veteran, a pituitary tumor is not among the diseases 
enumerated under 38 C.F.R. § 3.309(d)(3).  Therefore, the 
only basis for a grant of service connection is pursuant to 
the requirements of 38 C.F.R. § 3.311(b)(2).

Initially, the Board accepts the opinions of Drs. Dardas and 
Jakubiak and finds that the veteran's pituitary tumor 
constitutes a tumor of the brain and central nervous system 
in accordance with 38 C.F.R. § 3.311(b)(2).  However, the 
Board concludes that the preponderance of the evidence is 
against a grant of service connection based upon the data 
provided by the Defense Threat Reduction Agency and the 
opinion given by the Under Secretary.  Based upon the rem 
gamma data pertaining to the veteran, the Under Secretary 
found that it was unlikely that his pituitary tumor could be 
attributed to exposure to ionizing radiation in service.  The 
Board finds this opinion to be well reasoned and persuasive 
and is not contradicted by any other competent medical 
evidence.

The Board acknowledges the contention of the veteran's 
representative that the Under Secretary based her opinion on 
limited research data.  However, she used the data that is 
presently available to medical professionals and, therefore, 
the Board finds it to be acceptable as a basis for her 
opinion.  She did specify that most studies showed no excess 
risk or a nonstatistically significant increased risk for 
brain tumors especially when the dose was less than 100 rads.  
The Board further observes that the data shows that the 
veteran was not exposed to a high level of radiation, that he 
developed the pituitary tumor several decades following 
discharge from active duty, and that no medical professional 
has suggested that his pituitary tumor was due to ionizing 
radiation in service.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim that his pituitary tumor was a result of 
ionizing radiation in service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.


ORDER

Service connection for a pituitary tumor due to exposure to 
ionizing radiation is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

